715 N.W.2d 818 (2006)
475 Mich. 883
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Samuel Lee DENARD, Defendant-Appellant.
Docket No. 130583.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the January 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.